Title: To George Washington from James Hill, 24 July 1772
From: Hill, James
To: Washington, George



Sir
WmsBurgh July 24th 1772.

I received your Letter the 18th of June after I had set of from Home to the Easten Shore where I was gone a fortnight & Have been over the Hole Estate there & have Acted in the best Manner I coud in respect to the Stocks of Sheep on Mockon Isleland wherein Mr Vollentine Joind Stocks with one Mr John St[r]atton & I have broke up the Partnership & am desireous of no Persons Joining without your Concent, I shou’d have Wrote to you Sooner But have waited for the Ship to come in that I might write to you for Instructions abt Shipg the Tobo whe⟨t⟩her the Hole go on board Capt. Peterson as he tells me he Expec⟨ts⟩ the Hole & Capt. Easten was at my House this morng & Say he Always Carried 10 or 12 Hhds that in Particular from the Easte⟨n⟩ Shore which is ⟨6⟩ Hhds which will not be as much as he wants & he goes of Next week that if he is to have any I must get an answer from you as Quick as Possable—I shoud have Shipd the Hole on board Capt. Peterson if Capt. Easten had no⟨t⟩

Applyed, but shant do any thing abt it untill I receive yr Answer—you wrote me concerning the money that I had not Sent you an Acct of the Hole money I recd the reason the 10£16 was not mentiond in my Letter Colo. Lewis received it him self & After I had wrote to you he gave me a rect for it & I had seald my Letter to you & knew he woud Give you an Acct of it which I immagined woud make no Mitereal Difference whether I gave you an acct or not as I was certain he woud as he received it tho I stateed it in my Acct with you—I have not sold The corne yet am now waitg in Town to make Sail but the Price of corne appear to be falling I cant get more than 13/ & 13/6 ⅌ Barl what I sell from Home I get 15/ for there is one or two Gent. from the Easten Shore that wants to Purchase that Corne from there but they offer but 13/ ⅌ Barl & am waitg for a Better Price I am in hopes the Price will rise before the court Brakes there is Severall Gent. that is now waitg to make Sail of theres & they tell me they Expect a better Price—our Crops are Likely as can Possably be Expected for Quantity of Poor Groun⟨d⟩ we are obliged to tend only Rockahock & there is but a very Indifferent Prospect ther for Every thing we have Lost a fine young wench in childbed there Doctor Pasture was sent up to her but She was Deliverd before he got up & appeard to be Tollerable ⟨we⟩ll & drank Cold water & Killd her immediately.
I have Lost an old fellow from Mill Quarter with the consumtion & a negro child from yr Quarter in King William That I had brought down to be convenient to the Docter that we might [not] be at the Expence of Paying for Visits but the child Did not Live more then 3 or 4 days after I got it down it appea⟨red⟩ To have the mange as bad as I ever Saw a Pigg & has been in That Condition for some time & the overseer told me he had Purged it Several times but to no Purpose & I gave it a Purge as soon as i⟨t⟩ Came down but I saw it was Past cure I sent it to the Docter & he was from Home[.] all the Rest at this time is very well only a wench at Rockahock has a Complaint in her Eyes & have orderd her down to get curd—I have not got that Fellow Will Shag that was run away But I think to send him to The Easten Shore as soon as I get him being in a Hurry the Post Just going of Yr Mo. Hble Servt

James Hill

